Title: To George Washington from the Continental Congress Marine Committee, 28 September 1779
From: Continental Congress Marine Committee
To: Washington, George


        
          sir
          Marine Committee Philadelphia Septr 28th 1779
        
        The Enclosed is a Copy of a Letter from this Committee to the Commissioners of the Navy Board at Boston, which we transmit as being necessary for your Excellencys information & have the honor to be yr Excellencys Most Obedient servants
        
          Jno. Mathews Chairman
        
      